 

Exhibit 10.2

 

FIFTH AMENDMENT

TO

SUBURBAN PROPANE RETIREMENT SAVINGS & INVESTMENT PLAN

 

Pursuant to Article XI of the Suburban Propane Retirement Savings & Investment
Plan effective January 1, 2013, said Plan is amended as set forth herein
effective as of April 1, 2018.

               FIRST:         Article V of the Plan is restated in its entirety,
as attached hereto.

               SECOND:     In all other respects, the Plan is ratified and
approved.

               IN WITNESS WHEREOF, the duly authorized Members of the Benefits
Administration Committee have adopted this amendment this 15th day of May 2018.

 

/s/ DANIEL S. BLOOMSTEIN

 

/s/ STEVEN C. BOYD

Daniel S. Bloomstein

 

Steven C. Boyd

 

 

 

 

 

 

/s/ A. DAVIN D’AMBROSIO

 

/s/ MICHAEL A. KUGLIN

A. Davin D’Ambrosio

 

Michael A. Kuglin

 

 

 

 

 

 

/s/ SANDRA N. ZWICKEL

 

 

Sandra N. Zwickel

 

 

 

 

 

--------------------------------------------------------------------------------

 

ARTICLE V ‑ BENEFITS

5.01 Retirement Benefits:

 

(a)

Normal Retirement:  A Participant is entitled to receive his Normal Retirement
Benefit as of his Normal Retirement Date.

 

(i)

Normal Retirement Date shall mean the later of the date on which the Participant
attains age 65 or the 5th anniversary of his Date of Participation.

 

(ii)

Normal Retirement Benefit shall mean the entire balance of the Participant’s
account, valued in accordance with the provisions of Section 5.05, and
distributed in accordance with the provisions of Articles VI and VII of the
Plan.

 

(b)

Late Retirement:  A Participant whose employment continues beyond his Normal
Retirement Date shall continue to participate in this Plan until his actual
retirement and is entitled to receive, as his Late Retirement Benefit, the
entire balance remaining in his account, valued in accordance with the
provisions of Section 5.05, and distributed in accordance with the provisions of
Articles VI and VII of the Plan.

(c)Early Retirement:  No Early Retirement Benefit is provided under the terms of
this Plan.

5.02 RESERVED

5.03  Death Benefit:  Upon the death of a Participant prior to his separation
from service with the Employer (including while on a leave of absence for
Qualified Military Service, in accordance with Section 12.04), the entire
balance of his account, valued in accordance with the provisions of Section
5.05, shall be distributable, as a Death Benefit, as soon as administratively
feasible and in accordance with the provisions of Articles VII of the Plan.

5.04  Deferred Vested Benefit:  The Vested Portion of a Participant’s Accounts
shall be 100% at all times, such that he shall be entitled to the entire balance
in his account, valued in accordance with the provisions of Section 5.05, if his
participation ceases for any reason whatsoever. Distribution of such deferred
vested benefit shall be made in accordance with the provisions of Articles VI
and VII.

5.05 Valuation Date:  The assets of the Plan shall be valued as of each day on
which the New York Stock Exchange is open for trading.  For purposes of
distribution, the value of a Participant’s account shall be determined as of the
valuation date coincident with or immediately preceding the date on which (a)
the Participant or other payee becomes entitled to distribution by virtue of the
occurrence of a distributable event, (b) consent of the Participant or other
payee is provided (if such consent is required), and (c) the Participant or
other payee completes and submits all required distribution election forms, if
any, which date shall be referred to as the “benefit entitlement date.”  

5.06  “Year of Vested Service”:  A Participant shall be credited with a Year of
Vested Service, for purposes of Section 5.04, for any Plan Year, or any
comparable twelve-month period prior to the Effective Date of the Plan, during
which he has been credited with an Hour of Service.

5.07  Forfeiture for Cause:  No vested benefit under this Plan shall be subject
to forfeiture for cause.

V-1

 

--------------------------------------------------------------------------------

 

5.08  In-Service Withdrawals:  Any Participant may make withdrawals, at any time
and without regard to termination of employment with the Employer, from his
Employer Contribution Account, and Voluntary Nondeductible Contribution Account,
or from amounts transferred to this Plan from a prior plan or by rollover
pursuant to Article XIII. Any Participant who has attained age 59-1/2 may make
withdrawals from any or all of his Accounts prior to his termination of
employment with the Employer; provided, however, that such withdrawals shall be
made from the following sources in the following order: (a) amounts transferred
to this Plan from a prior plan or by rollover pursuant to Article XIII, (b)
Voluntary Nondeductible Contribution Account, (c) Employer Contribution Account
and/or Employer Matching Contribution Account, and (d) Elective Deferral
Contribution Account.

5.09  Qualified Reservist Distribution:  Effective as of January 1, 2011, any
Participant, regardless of age, who is a member of the reserves and who is
ordered or called to active duty for a period in excess of 179 days or for an
indefinite period may withdraw all or any portion of his Elective Deferral
Contribution Account, provided that such withdrawal is made during the period
beginning on the date of such order or call to active duty and ending at the
close of the active duty period.

 

V-2

 